Citation Nr: 1609226	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) at a Central Office Board Hearing in July 2012.  A copy of that hearing transcript has been associated with the file.  

This case was previously before the Board in November 2012 and October 2014, at which times the Board remanded the case for additional development.  

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Initially, during a January 2009 VA examination, the Veteran reported that he had previously filed a claim for workers' compensation due to straining his back while moving an AC (air conditioner) compressor.  However, the records regarding this workers' compensation claim are not in the electronic file.  As such records are relevant to the back claim on appeal, the AOJ should make attempts to obtain these records.

Also, in the November 2012 Board remand it was requested that the AOJ obtain VA treatment records from the Baltimore VA Medical Center since August 18, 2008.  Significantly, during the July 2012 Board hearing, the Veteran testified that he received pain medicine from VA for his back but that he was primarily treated for his back disorder through his private chiropractor.  Pursuant to the November 2012 Board remand, such VA records were requested in December 2012.  However, a response for such records only contained VA records dated from February through April 2008.  As such, on remand, the AOJ should make an additional attempt to obtain any outstanding VA treatment records beginning August 18, 2008.  

If, and only if, additional records are obtained, an addendum opinion from the December 2014 VA examiner should be obtained which considers all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed low back disability.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records dated from August 18, 2008 to the present as well as records pertaining to the Veteran's reported claim for workers' compensation while moving an AC compressor.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  If, and only if, additional records are obtained, return the claims file to the examiner who conducted the December 2014 VA examiner (or a suitable substitute with an expertise in orthopedics) for an addendum opinion.  

Following review of the electronic file, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's chronic lumbosacral strain or any other current low back disability either first manifested during service OR is causally related to an event in service, to include whether the L4 subluxation found in March 1995 resulted from the in-service lifting injury. 

In providing this opinion, the examiner is requested to consider the following:

* The Veteran's in-service complaints of back pain in September 1989; 

* the Veteran's post-service workers' compensation incident wherein he injured his back; and 

* the March 1995 private treatment records wherein the treating chiropractor states that the Veteran demonstrated subluxation at L4 which was an old injury possibly related to service. 

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before the electronic file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




